DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement filed 7/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended cancelled or newly added.  Accordingly, claims 1-20 remain pending in the application. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 7/20/2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 	
Accordingly, claims 1-6 are currently under examination.

Information Disclosure Statement
	The IDS dated 2/3/2020 has been considered.  A signed copy is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially flat" recited in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "substantially flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes substantially flat.  In other words, to what degree is something substantially flat (within 1 degree, within 5 degrees, within 10 degrees, etc.).  The claims are indefinite because the metes and bounds of what constitutes “substantially flat” are not readily ascertained. Claims 2-4 and 6 depend from claim 1 and, thus, include the same language at issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Botchwey et al. (WO 2012/129073 A2; Sep. 27, 2012, hereafter as “Botchwey”) in view of Doshi et al. (US 2011/0229551 A1, Sep. 22, 2011, hereafter as “Doshi”) and Chou et al. (“Relationships between mechanical properties and drug release from electrospun fibers of PCL and PLGA blends” Journal of the Mechanical Behavior of Biomedical Materials, Vol. 65, available online Sep. 9, 2016, pp. 724-733; hereafter as “Chou”).
	The claimed invention is drawn to an implantable scaffold comprising: a plurality of nanofibers forming a substantially flat portion; wherein the plurality of nanofibers are uniaxially aligned, and wherein each of the plurality of nanofibers comprises polycaprolactone (PCL), poly(lactic-co-glycolic-acid) (PLGA), and S1P1 agonist.
	Regarding instant claim 1, Botchwey teaches PLGA scaffolds delivering the particular S1P1 agonist, FTY720 (an immunomodulator) (pg. 2, lines 1-9).  Botchwey teaches that the compositions can be administered in fiber form (pg. 66, lines 6-7).  Botchwey also teaches that the compounds (e.g., FTY720) can be delivered in nanofibers formed from collagen (pg. 9, lines 17-21; pg. 81, lines 21-29).  The compositions of Botchwey are for the purpose of repairing bone defects and other wounds (pg. 80, line 19 - pg. 81, line 5).
	Botchwey is silent to a plurality of nanofibers comprising PCL, PLGA and S1P1 agonist.
	Doshi teaches polymeric nanofibers comprising an active agent for the use in drug delivery/scaffolds (abstract).  Doshi teaches a particular embodiment having the active ingredient loaded into the nanofibers ([0014]).  Doshi teaches the particular active agents, immunomodulators ([0024]) and the particular polymers, collagen, PCL and PLGA ([0018].  Doshi also teaches aligning the nanofibers ([0015]).  
Chou teaches electrospun nanofibers comprising PCL, PLGA and an active agent for the use in scaffolds that can deliver said active agent to a tissue site (abstract; pg. 731, right col., 1st full para.).  Chou teaches that the combination of PCL and PLGA allows for tuning of fiber  properties such as Young’s modulus and drug release by varying the ratio of PCL to PLGA (Fig. nd full para.).  Chou also teaches aligning the nanofibers and that said alignment increases tensile strength (pg. 728, section 3.3).
The references are all drawn to drug releasing scaffolds and polymeric fibers comprising an active agent, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of nanofibers comprising the combination of PCL, PLGA and S1P1 agonist into the invention of Botchwey with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Botchwey teaches that a (immunomodulator) compound (e.g., S1P1 agonist) can be incorporated into a collagen nanofiber and Doshi teaches that immunomodulators can be incorporated into polymeric nanofibers composed of collagen, PLC or PLGA.  It is prima facie obvious to combine or substitute equivalents known for the same purpose (MPEP 2144.06).  Thus, one of ordinary skill would have reasonably expected to be able to substitute the collagen nanofiber in Botchwey for a PCL and/or a PLGA nanofiber as suggested by Doshi.  A skilled artisan would have further been motivated to incorporate PCL and PLGA in combination because Chou teaches that the combination of PCL and PLGA allows for tuning of fiber properties such as Young’s modulus and drug release by varying the ratio of PCL to PLGA to the desired strength and release profile.
	Regarding the limitation “a plurality of nanofibers forming a substantially flat portion”, Doshi and Chou teach electrospun fibers are collected and form a nanofiber mat (substantially flat) (Doshi at Examples 1 and 2; Chou at pg. 725, section 2.2).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of nanofibers forming a substantially flat portion with a reasonable expectation of success because Doshi and 
Regarding the limitation “wherein the plurality of nanofibers are uniaxially aligned”, Doshi and Chou teach aligning the nanofibers (Doshi at [0015] and Chou at pg. 728, section 3.3).  Chou further teaches that said alignment increases tensile strength (pg. 728, section 3.3).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include aligned nanofiber with a reasonable expectation of success because the prior art teaches that aligning said nanofibers increases tensile strength allowing for increased mechanical strength.
	Regarding instant claim 2, Botchwey, as discussed above, teaches the particular S1P1 agonist, FTY720 (pg. 2, lines 1-9). 
	Regarding instant claim 3, Botchwey is silent to ratios of PCL to PLGA being between about 20:80 and 80:20.  
Chou further teaches ratios of PCL to PLGA including 80:20, 60:40, 40:60 and 20:80 (pg. 725, section 2.2).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed ratios of PCL to PLGA with a reasonable expectation of success because Chou teaches that said ratios allow for tuning of fiber properties such as Young’s modulus and drug release to produce the desired strength and release profile.
	Regarding instant claim 4, Botchwey further teaches including FTY720 in a ratio of about 1:200 (active to polymer) (pg. 54, lines 9-11). 
Botchwey is silent to the particular ratio of PCL to PLGA being about 1:1.

MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of PCL to PLGA by way of routine experimentation to arrive at the claimed ratio of about 1:1 (PCL to PLGA) with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chou teaches the ratios of 40:60 and 60:40 and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  Furthermore, the claimed ratio of about 1:1 lies inside the ratio range (40:60 and 60:40) disclosed in the art and where a claimed range lies inside a range disclosed in the prior art, “a prima facie case of obviousness exists”.
	Regarding instant claim 5, Doshi further teaches that nanofiber mats or webs can be modified by compression into pellets; by folding into homogeneous or heterogeneous layers; cutting into discs or rings; laminating onto carrier polymers, films, fabrics (woven or nonwoven), paper, or biological membranes; or chopped into short segments known as whiskers ([0016], claim 21).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to for the nanofiber mat into a disc with a 
	 Thus, the combined teachings of Botchwey, Doshi and Chou render the instant claims prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Botchwey et al. (WO 2012/129073 A2; Sep. 27, 2012, hereafter as “Botchwey”) in view of Doshi et al. (US 2011/0229551 A1, Sep. 22, 2011, hereafter as “Doshi”) and Chou et al. (“Relationships between mechanical properties and drug release from electrospun fibers of PCL and PLGA blends” Journal of the Mechanical Behavior of Biomedical Materials, Vol. 65, available online Sep. 9, 2016, pp. 724-733; hereafter as “Chou”), as applied to claims 1-4 above, and further in view of Mullens et al. (WO 2018/178313 A1, Oct. 4, 2018, hereafter as “Mullens”) .
	The claimed invention is described above.
	Botchwey, Doshi and Chou teach the elements discussed above.
Botchwey, Doshi and Chou are silent to the limitation “wherein the plurality of nanofibers comprises inter-fiber spacing of about 50 µm” (instant claim 6).
Mullens teaches porous scaffolds that enhance the promotion of tissue ingrowth having pore sizes suitable for ingrowth of bone and/or soft tissue into said porous scaffold ([0008]-[0009]).  Mullens teaches that said scaffolds comprise fibers that are arranged in stacked layers, wherein the fibers in a layer are aligned (abstract; [0042]); Figs. 1 and 2).  Mullens teaches that the inter fiber distance within a same layer can vary between 0 microns and 5 mm, 10 microns 
The references are all drawn to scaffolds for the purpose of tissue regeneration, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention include an inter-fiber distance of 50 microns into the invention of Botchwey/Doshi/Chou as suggested by Mullens with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mullens teaches that varying the inter-fiber distance between fibers within the scaffold allows for enhanced tissue ingrowth into the scaffold.  Also, MPEP 2144.05(II)(A) states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the inter-fiber distance of Mullens by way of routine experimentation to arrive at the claimed distance of about 50 microns with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mullens teaches inter-fiber distance ranges 0 microns and 5 mm, 10 microns and 2 mm, 25 microns and 1 mm, and 50 microns and 900 microns and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  
Thus, the combined teachings of Botchwey, Doshi, Chou and Mullens render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617